
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2272
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service known as the Southpark Station in Alexandria, Louisiana,
		  as the John Marty Thiels Southpark Station, in honor and memory
		  of Thiels, a Louisiana postal worker who was killed in the line of duty on
		  October 4, 2007.
	
	
		1.John Marty Thiels Southpark
			 Station
			(a)DesignationThe facility of the United States Postal
			 Service known as the Southpark Station in Alexandria, Louisiana, shall be known
			 and designated as the John Marty Thiels Southpark
			 Station.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the John
			 Marty Thiels Southpark Station.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
